Name: Council Regulation (EEC) No 937/79 of 8 May 1979 laying down general rules or the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1979 food-aid programme
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 5 . 79 Official Journal of the European Communities No L 119/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 937/79 of 8 May 1979 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1979 food-aid programme Whereas, in order to enable the aid to be used effec ­ tively, arrangements should be made to finance certain transport and distribution costs ; Whereas the supplies must be delivered at the cheapest possible price ; whereas in order to achieve that aim , provision must be made for a tendering procedure ; whereas, however, in the interests of speed it may be desirable in exceptional cases to have recourse to private contracts ; Whereas it is desirable that the rules for imple ­ menting the measures laid down for buying-in skim ­ med-milk powder on the market should be adopted in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 804/68 , as in the case of the rules to be applied where public stocks are used , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2 ), and in particular Article 7 (4) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment (3 ), Whereas certain developing countries and specialized bodies have indicated their requirements in high- protein milk products ; whereas these high-protein products may be supplied in the form of skimmed ­ milk powder produced within the Community and meeting certain quality standards ; Whereas the supply of skimmed-milk powder must take into account the amounts of skimmed-milk powder available in the Community and the necessity of not disrupting market conditions ; Whereas the amounts available at present enable 150 000 tonnes of skimmed-milk powder to be supplied under the 1979 food-aid programme ; Whereas, if the quantities of skimmed-milk powder in public stocks are insufficient for the delivery of the abovementioned amount , or if they do not have the characteristics necessary for their particular destina ­ tion where this requires in particular other forms of packing or the addition of vitamins or other additives , supplies must be ensured by the buying in of skim ­ med-milk powder on the Community market ; HAS ADOPTED THIS REGULATION : Article 1 150 000 tonnes of skimmed-milk powder shall be made available to certain developing countries and specialized bodies under the 1979 food-aid programme . Article 2 1 . The skimmed-milk powder referred to in Article 1 shall be purchased in accordance with Article 7 ( 1 ) of Regulation (EEC) No 804/68 . 2 . If the amounts of skimmed-milk powder in public stocks are insufficient to supply the quantities provided for in Article 1 or if they do not have the characteristics necessary for their particular destina ­ tion where this requires, in particular, other forms of packing or the addition of vitamins or other additives, supplies shall be ensured by the buying in of skim ­ med-milk powder on the Community market . Buying (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 204, 28 . 7 . 1978 , p. 6 . ( 3 ) Opinion delivered on 27 April 1979 (not yet published in the Official Journal ). No L 119 /2 Official Journal of the European Communities 15 . 5 . 79 of shipment or a corresponding stage, and, where rele ­ vant, for its shipment beyond that stage and its purchase on the Community market, save in excep ­ tional cases where private contracts may be negotiated . Article 6 The decision to apply Article 2 (2) shall be taken and the resulting procedure for implementing that para ­ graph and Article 5 shall be adopted in accordance with the procedure laid down in Article 30 of Regula ­ tion (EEC) No 804/68 . in shall be done in such a way as not to disturb the normal development of prices on the market . Article 3 For the purposes of Article 1 : (a ) the cost of the skimmed-milk powder, delivered to the port of shipment or a corresponding stage, shall be financed by the Community ; (b) in exceptional cases, the Community may also wholly or partially finance on the basis of a deci ­ sion of the Council adopted in accordance with the procedure referred to in Article 7 :  shipment to the frontier of the country and , possibly, to the place(s) of destination , and  distribution , where the goods are distributed by a specialized body. Article 4 The costs referred to in Article 3 (b) shall , where the arrangements agreed with the recipient country or body so provide, be paid wholly or in part as a lump-sum contribution to the country or body of destination by the Commission . Article 5 Without prejudice to Article 4, invitations to tender shall be issued for delivery of the product to the port Article 7 The countries and bodies for which this aid is destined , together with the quantity to be allocated to each , shall be determined by the Council acting by a qualified majority on a proposal from the Commis ­ sion . Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 May 1979 . For the Council The President P. BERNARD-REYMOND